53 F.3d 340NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Alfonso Rafeki BROOKS, Defendant-Appellant.
No. 94-50011.
United States Court of Appeals, Ninth Circuit.
Submitted April 19, 1995.*Decided April 28, 1995.

Before:  BROWNING, SNEED and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Alfonso Rafeki Brooks appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to possession with intent to distribute a controlled substance, in violation of 21 U.S.C. Sec. 841(a)(1).  Brooks' counsel has filed a brief asserting that Williams has no meritorious issues for review and has requested permission to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no meritorious issues for review.  The district court did not clearly err in finding that the two kilograms of cocaine possessed by Brooks were not a small amount of drugs and in denying, on that basis, a minimal role reduction under U.S.S.G. Sec. 3B1.2(a).  See United States v. Liu, 941 F.2d 844, 849 (9th Cir.1991).


3
Accordingly, counsel's motion to withdraw is GRANTED and the district court's judgment is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3